DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 01/07/2022 have been considered. As directed by the amendment, claims 1, 9-15, 19 are amended; claims 17-18 are canceled. Accordingly, an action on the merits follows regarding claims 1-16, 19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the first panel positioned on the scrub top” in lines 25 and 27, it is unclear which panel the Applicant wants to mention,  is it “a first panel positioned on the scrub top” in line 20 or “a first panel positioned on the scrub top” in line 24?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 20160095372)(hereinafter Peterson) in view of Pina (US20170311662)(hereinafter Pina).
Regarding claim 1, Peterson teaches a garment assembly comprising: a scrub top and a scrub trousers configured for donning by a user (fig 13, para [0061], lines 2-4, para [0063], lines 4-6, the system 10 including various articles 10a, 10b of innerwear or outerwear);
a set of first panels, each first panel having opposing sides edges and a bottom edge coupled to one of the top and the trousers defining a first pocket (fig 1 shows various optional locations for positioning a pocket system, fig 7A shows each pocket comprises opposing side edges and a bottom edge); and
a set of bands (52), the bands being resiliently stretchable (para [0088], bands 52 are made from “stretch” fabric as the fabric 15), each band being coupled to a top edge of a respective first panel (band 52 coupled to the top edge of the pocket) wherein the band is configured for stretching for inserting an article into an associated first pocket and for rebounding for retaining the article in the associated first pocket (fig 11, para [0103], [0104]); and
Peterson does not clearly label in fig 13 the garment 80b comprises two pockets positioned singly proximate opposing sides and the waist of the trouser. However, Peterson teaches the pocket 20f being positioned proximate the side and the waist of the trouser (fig 2) such that the pocket is configured for positioning at least one of a respective hand of the user and an item, each second pocket having a top opening into the second pocket; and Peterson teaches the left side aspect 16 and the right side aspect 18 or regions 16,18 are not entirely unique, compared to the frontal 12 and rear 14 aspects, different aspects 12, 14,16,18 are not mutually exclusive areas (para [0068]). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the pockets 20f being positioned singly proximate opposing sides and the waist of the trousers for the benefit of providing an extra container for items and protecting the hip pockets 20f by hip region muscles. 
Peterson does not teach a sheath coupled to and extending circumferentially around a waist of the trousers, a slit substantially centrally positioned in a front of the sheath and a string positioned in the sheath. However, in the same field of endeavor, Pina teaches the waistband 3 comprises a drawstring 6 positioned within the waistband 3 such that the waistband 3 is configured to close an opening 7 of the waistband 3 so that the user can tighten the waistband 3 around their waist to a desired comfort level (para [0016], fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the trousers of Peterson with the drawstring within the waistband as taught by Pina for the benefit of providing an adjusting fastener at the waistband to fit different user’s sizes. And it is known in the art that the drawstring is positioned within a sheath and the ends of the drawstring extend through two slits of the sheath to allow the user to tighten the sheath around the user’s body.
Peterson does not teach the top opening having a straight edge extending from a bottom of the sheath downwardly and outwardly defining an angle facing an adjacent lateral side of the trousers greater than 45 degrees. However, Pina teaches the top opening of the pocket having a straight edge extending from a bottom of the sheath downwardly and outwardly defining an angle facing an adjacent lateral side of the trousers, the angle seems to be greater than 45 degrees (annotated Pina fig 1).

    PNG
    media_image1.png
    585
    407
    media_image1.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the second pocket of Peterson with orientation of the pocket of Pina for the benefit of providing comfort to the user to provide an access to the pocket from the side of the trousers. 
Regarding claim 2, Peterson teaches legs of the trousers being tapered from proximate to a crotch of the trousers to leg openings of the trousers (fig 2).
Regarding claim 3, Peterson teaches the trousers being resiliently stretchable such that the trousers are substantially form fitting (para [0066], the fabric 15 is formed of elastomeric fiber or a knit fabric; para [0062], the garment 10 is a form fitting garment).
Regarding claim 4, Peterson teaches the trousers comprising stretch fabric (para [0066], the fabric 15 is formed of elastomeric fiber or a knit fabric).
Regarding claim 5, Peterson teaches the trousers comprising polyether-polyurea copolymer (para [0113], [0114], the material 15 can be Spandex, which is known as polyether-polyurea copolymer).
Regarding claim 6, Peterson teaches the top being resiliently stretchable such that the top is substantially form fitting (para [0066], the fabric 15 is formed of elastomeric fiber or a knit fabric; para [0062], the garment 10 is a form fitting garment).
Regarding claim 7, Peterson teaches the top comprising stretch fabric (para [0066], the fabric 15 is formed of elastomeric fiber or a knit fabric).
Regarding claim 8, Peterson teaches the top comprising polyether-polyurea copolymer (para [0113], [0114], the material 15 can be Spandex, which is known as polyether-polyurea copolymer).
Regarding claim 9, Peterson teaches the set of first panels comprising two first panels positioned on the trousers such that the first panels are configured to be positioned singly over thighs of the user (fig 13, there are two pockets on two thighs of the garment 80b).
Regarding claim 10, Peterson does not show the set of first panels comprising a first panel positioned on the trousers such that the first panel is configured to be positioned proximate to a respective buttock of the user. However, Pina teaches a pocket 5 is configured to be positioned proximate to a respective buttock of the user (fig 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the trousers of Peterson with a pocket 5 configured to be positioned proximate to a respective buttock of the user as taught by Pina for the benefit of providing an item container at the back of the trouser and protecting the pocket at the back by muscles in the lower back area.
Regarding claim 11, Pina teaches the pocket configured to be positioned proximate to a right buttock of the user (fig 2).
Regarding claim 12, Peterson teaches the first panels comprising a first panel positioned on the top such that the first panel is configured to be positioned proximate to a respective breast of the user (fig 2, pocket 20c).
Regarding claim 13, Peterson does not clearly show the first panel being configured to be positioned proximate to a left breast of the user. However, Peterson teaches the pocket being configured to be positioned proximate to a right breast of the user (fig 2, pocket 20c); and Peterson teaches the left side aspect 16 and the right side aspect 18 or regions 16,18 are not entirely unique, compared to the frontal 12 and rear 14 aspects, different aspects 12, 14, 16, 18 are not mutually exclusive areas (para [0068]). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the pocket 20c being configured to be positioned proximate to a left breast of the user for the benefit of protecting the left breast pocket by a left arm and pectoral muscles, rib cage (Peterson, para [0075]).
Regarding claim 14, Peterson teaches the set of first panels comprising a first panel positioned on the top such that the first panel is configured to be positioned proximate to a respective shoulder of the user (fig 2, a shoulder pocket 20a).
Regarding claim 15, Peterson does not clearly show the first panel being configured to be positioned proximate to a left shoulder of the user. However, Peterson teaches the pocket being configured to be positioned proximate to a right shoulder of the user (fig 2, pocket 20a); and Peterson teaches the left side aspect 16 and the right side aspect 18 or regions 16,18 are not entirely unique, compared to the frontal 12 and rear 14 aspects, different aspects 12, 14, 16, 18 are not mutually exclusive areas (para [0068]). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shoulder pocket 20a being configured to be positioned proximate to a left shoulder of the user for the benefit of protecting the left shoulder pocket by shoulder region muscles.
Regarding claim 16, Peterson teaches the bands comprising elastomer (para [0088], bands 52 are made from “stretch” fabric as the fabric 15; and para [0066], the fabric 15 is formed of elastomeric fiber).
Regarding claim 19, Peterson teaches a garment assembly comprising:
a scrub top and a scrub trousers configured for donning by a user (fig 13, para [0061], lines 2-4, para [0063], lines 4-6, the system 10 including various articles 10a, 10b of innerwear or outerwear), legs of the scrub trousers being tapered from proximate to a crotch of the scrub trousers to leg openings of the scrub trousers (fig 2), the scrub trousers being resiliently stretchable such that the scrub trousers are substantially form fitting (para [0066], the fabric 15 is formed of elastomeric fiber or a knit fabric; para [0062], the garment 10 is a form fitting garment), the scrub trousers comprising stretch fabric (para [0066], the fabric 15 is formed of elastomeric fiber or a knit fabric), the scrub trousers comprising polyether-polyurea copolymer (para [0113], [0114], the material 15 can be Spandex, which is known as polyether-polyurea copolymer), the scrub top being resiliently stretchable such that the scrub top is substantially form fitting(para [0066], the fabric 15 is formed of elastomeric fiber or a knit fabric; para [0062], the garment 10 is a form fitting garment), the scrub top comprising stretch fabric (para [0066], the fabric 15 is formed of elastomeric fiber or a knit fabric), the scrub top comprising polyether-polyurea copolymer (para [0113], [0114], the material 15 can be Spandex, which is known as polyether-polyurea copolymer);
a set of first panels(fig 1 shows various optional locations for positioning a pocket system), each first panel having opposing side edges and a bottom edge coupled to one of the scrub top and the scrub trousers defining a first pocket (fig 7A shows each pocket comprises opposing side edges and a bottom edge), the set of first panels comprising two first panels positioned on the scrub trousers such that the two first panels are configured to be positioned singly over thighs of the user(fig 13, there are two pockets on two thighs of the garment 80b), the set of first panels comprising a first panel positioned on the scrub top such that the first panel positioned on the scrub top is configured to be positioned proximate to a respective breast of the user (fig 2, pocket 20c), the set of first panels comprising a first panel positioned on the scrub top such that the first panel positioned on the scrub top is configured to be positioned proximate to a respective shoulder of the user (fig 2, a shoulder pocket 20a);
a set of bands(52), the bands being resiliently stretchable (para [0088], bands 52 are made from “stretch” fabric as the fabric 15), each band being coupled to a top edge of a respective first panel (band 52 coupled to the top edge of the pocket) wherein the band is configured for stretching for inserting an article into an associated first pocket and for rebounding for retaining the article in the associated first pocket (fig 11, para [0103]. [0104]), the bands comprising elastomer(para [008], bands 52 are made from “stretch” fabric as the fabric 15; and para [0066], the fabric 15 is formed of elastomeric fiber);
and a pair of second panels(20), each second panel having opposing side limits and a bottom limit coupled to the scrub trousers defining a second pocket (fig 7A shows each pocket comprises opposing side edges and a bottom edge).
Peterson does not clearly show the first panel being positioned proximate to a left breast of the user, the first panel being positioned proximate to a left shoulder. However, Peterson teaches the pocket being positioned proximate to a right breast of the user (fig 2, pocket 20c) and the pocket being positioned proximate to a right shoulder of the user (fig 2, pocket 20a); and Peterson teaches the left side aspect 16 and the right side aspect 18 or regions 16,18 are not entirely unique, compared to the frontal 12 and rear 14 aspects, different aspects 12, 14, 16, 18 are not mutually exclusive areas (para [0068]). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the pocket 20c being positioned proximate to a left breast of the user and the pocket 20a being positioned proximate to a left shoulder of the user for the benefit of protecting the left breast pocket by a left arm and pectoral muscles, rib cage (Peterson, para [0075]).
Peterson does not clearly label in fig 13 the garment 80b comprises two pockets positioned singly proximate opposing sides and the waist of the trouser. However, Peterson teaches the pocket 20f being positioned proximate the side and the waist of the trouser (fig 2) such that the pocket is configured for positioning at least one of a respective hand of the user and an item, each second pocket having a top opening into the second pocket; and Peterson teaches the left side aspect 16 and the right side aspect 18 or regions 16,18 are not entirely unique, compared to the frontal 12 and rear 14 aspects, different aspects 12, 14,16,18 are not mutually exclusive areas (para [0068]). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the pockets 20f being positioned singly proximate opposing sides and the waist of the trousers for the benefit of providing an extra container for items and protecting the hip pockets 20f by hip region muscles.
Peterson does not show the set of first panels comprising a first panel positioned on the trousers such that the first panel is positioned proximate to a respective buttock of the user. However, Pina teaches a pocket 5 is positioned proximate to a respective buttock of the user (fig 2), the pocket configured to be positioned proximate to a right buttock of the user (fig 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the trousers of Peterson with a pocket 5 positioned proximate to a respective buttock of the user as taught by Pina for the benefit of providing an item container at the back of the trouser and protecting the pocket at the back by muscles in the lower back area.
Peterson does not teach a sheath coupled to and extending circumferentially around a waist of the trousers, a slit substantially centrally positioned in a front of the sheath and a string positioned in the sheath. However, in the same field of endeavor, Pina teaches the waistband 3 comprises a drawstring 6 positioned within the waistband 3 such that the waistband 3 is configured to close an opening 7 of the waistband 3 so that the user can tighten the waistband 3 around their waist to a desired comfort level (para [0016], fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the trousers of Peterson with the drawstring within the waistband as taught by Pina for the benefit of providing an adjusting fastener at the waistband to fit different user’s sizes. And it is known in the art that the drawstring is positioned within a sheath and the ends of the drawstring extend through two slits of the sheath to allow the user to tighten the sheath around the user’s body.
Peterson does not teach the top opening having a straight edge extending from a bottom of the sheath downwardly and outwardly defining an angle facing an adjacent lateral side of the trousers greater than 45 degrees. However, Pina teaches the top opening of the pocket having a straight edge extending from a bottom of the sheath downwardly and outwardly defining an angle facing an adjacent lateral side of the trousers, the angle seems to be greater than 45 degrees (annotated fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the second pocket of Peterson with orientation of the pocket of Pina for the benefit of providing comfort to the user to provide an access to the pocket from the side of the trousers.


    PNG
    media_image1.png
    585
    407
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732